Title: To Alexander Hamilton from Ebenezer Stevens, 18 November 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A Hamilton
            Sir
            New York, November 18, 1799
          
          The bearer of this Doctr. Buchanan is desirous of being employed at Fort Jay, he has been with Doctr. Bailey for some time in the Practice of his profession, who is much pleased with his abilities, should you think proper to appoint him, I am confident he would give Satisfaction—
          I am sir, with Consideration Your Hble St.
          
            Ebenr Stevens.
          
          
            New York 18 Novr. 1799.
          
        